Thomas J. Erickson appeals a district court order dismissing his action to remove paternity proceedings from the Genesee Circuit Court. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Erickson filed his complaint and an amended complaint in the district court seeking the removal of civil proceedings from the Genesee Circuit Court concerning paternity of and visitation with his child, litigation in which plaintiff alleged he has been denied his constitutional rights. Plaintiff named as defendants numerous private attorneys, state court judges and other judicial employees, and other state entities and officials. Defendants moved to dismiss the complaint for failure to state a claim upon which relief can be granted. The district court granted defendants’ motion and dismissed plaintiffs complaint for failure to state a claim upon which relief *308can be granted. Plaintiff filed a timely notice of appeal.
Upon de novo review, see Allard v. Weitzman (In re DeLorean Motor Co.), 991 F.2d 1236, 1239-40 (6th Cir.1993), we affirm the judgment for the reasons stated by the district court in its order granting defendants’ motions to dismiss filed July 23, 2001. First, there is no basis for removal of any litigation from the Michigan courts. Further, plaintiff otherwise failed to state a claim upon which relief can be granted.
Accordingly, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.